[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 557
                      On Motion to Dismiss Appeal.
Charles A. Barker, plaintiff and appellee, moves to dismiss the appeal prosecuted by defendant and appellant from an adverse judgment rendered by the court below on a rule to tax costs in this case. Plaintiff contends that the Supreme Court is without jurisdiction of the appeal, as our appellate jurisdiction is limited to civil suits where the amount involved exceeds $2,000, exclusive of interest. Const. 1921, art. 7, § 10. Appellant admits that $978.38 of costs are due by it under the judgment heretofore *Page 558 
rendered by the district court and affirmed on appeal by this court. 160 La. 52, 106 So. 672.
The total costs in the case were $1,641.59. The amount in dispute, or the balance of the costs, is apparently below our appellate jurisdiction.
While this is true, appellate courts have jurisdiction of incidental demands, and particularly over the matter of costs in judgments rendered or affirmed by them.
It is provided, in section 1 of article 7 of the Constitution of 1921, that:
  "In all cases where there is an appeal from a judgment on a reconventional or other incidental demand, the appeal shall lie to the court having jurisdiction of the main demand."
The judgment of this court affirmed the judgment of the lower court fixing the boundary between the lots of plaintiff and defendant, and our jurisdiction of the main demand is therefore beyond all question. Charles A. Barker v. Houssiere-Latreille Oil Co., 160 La. 52, 106 So. 672.
The judgment affirmed by us contains the following provision in reference to costs: "That the costs occasioned by the judicial surveys ordered and made herein be paid equally by plaintiff and defendant, and that the defendant pay all other costs."
Defendant company interprets this judgment as meaning that it was condemned for all costs up to the point where a judicial survey was ordered, and, from that date forward, the costs were to be divided equally between the plaintiff and the defendant.
The judgment of the district court on the rule to tax costs orders that the costs be apportioned as follows:
  "The plaintiff and defendant to pay equally the fees and expenses of the judicial surveyors and their assistants, together with the costs of making and filing the procès verbals of survey, and all other costs to be paid by defendant." *Page 559
It is clear, therefore, that the interpretation of a judgment of this court, as to the payment of costs, is at issue.
The Supreme Court is the final interpreter of its own decrees, and is vested with jurisdiction of a rule to tax costs included in its decree, whenever an issue is raised as to the proportion of costs to be borne by the respective parties and the construction of a decree of this court becomes necessary to determine that question.
Where the Supreme Court has jurisdiction of the main demand, as in the present case, it retains jurisdiction as to the incidental demand relating to costs included in the judgment rendered or affirmed on appeal. State ex rel. Johnson et al. v. Judges of Court of Appeal, Parish of Orleans, 107 La. 69, 31 So. 645.
The motion to dismiss the appeal in this case is therefore overruled.
OVERTON, J., recused.
                             On the Merits.